Title: John Adams to Abigail Adams, 15 March 1780
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris March 15. 1780

Mr. Brown, whom I left at Passy, when I returned to you, and whom I found here, upon my return to Paris, will deliver you this and another Letter which I intended to have sent by the Viscount de Noailles, and two small Bundles containing a Piece of Chintz each. The Price is horrid, Sixty Livres a Piece, but I cannot trade, I suppose others would get them at half Price.
If you will make me buy Dittoes you must expect to be cheated. I never bought any Thing in my Life, but at double Price.
The Children, with Sammy Cooper dined with me to day. Charles begins to speak French very well, and Cooper too.
Mr. Brown formerly lived with Governor Trumbull.
Captain Carpenter who sailed a few days after me in the Cartell for London dined with me to day. The English Ministry will not allow of an Exchange. He tells me the Gentry of Brompton Row firmly believe that America cannot hold out five Months longer.
My Duty to your Father, my Mother, Brothers, sisters, Uncles, Aunts and Cousins.

Yours Yours, forever and forever.

